     Case 1:20-cv-00596-AWI-SAB Document 63 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA

 6

 7    DARONTA T. LEWIS,                                Case No. 1:20-cv-00596-AWI-SAB (PC)
 8                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, AND DENYING
 9           v.                                        DEFENDANT’S MOTION TO DISMISS
10    DR. G. UGWUEZE, et al.,                          (Doc. Nos. 43, 59)
11                       Defendants.
12

13          Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights

14   action under 42 U.S.C. § 1983.

15          On February 25, 2021, the magistrate judge assigned to this action issued findings and

16   recommendations, recommending that Defendant Kokor’s motion to dismiss be denied. Doc. No.

17   59. The findings and recommendations were served on the parties and contained notice that

18   objections were to be filed within fourteen days. Id. Plaintiff filed objections on March 8, 2021.

19   Doc. No. 60.

20          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

21   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

22   objections, the Court concludes that the findings and recommendations are supported by the

23   record and proper analysis.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1.      The findings and recommendations (Doc. No. 59) that were filed on February 25,

26                  2021, are ADOPTED in full;

27          2.      Defendants’ motion to dismiss (Doc. No. 43) that was filed on November 20,

28                  2020, is DENIED; and
                                                       1
     Case 1:20-cv-00596-AWI-SAB Document 63 Filed 03/17/21 Page 2 of 2


 1         3.    Defendants shall FILE a further response to the complaint within fourteen days

 2               from the date of service of this order.

 3
     IT IS SO ORDERED.
 4

 5   Dated: March 16, 2021
                                               SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
